DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending.

Claim Objections
Claims 1-2, 4, 11, 16-19, 21, 24, 25, and 27-30 are objected to because of the following informalities:

Claims 1-2, 4, 11, 16-19, 21, 25, and 27-30 recite "/", for example and/or.  It renders the claims unclear because it has an alternative meaning which does not positively identify the claims limitation. 

Claim 24 contains typographical error.  Claim 24 recites “The UE of claim 24”.  Claim 24 is depending on claim 24.  For the purpose of examination, the examiner is considering claim 24 is depending on claim 23.

Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Claim 30 recites
“means for carrying out the method steps as defined in the preceding claim 1” is being treated in accordance with 112(f) because 
(1) the claim limitation uses the phrase “means for”
(2) the “means for” modified by functional language
(3) the phrase “means for” is not modified by sufficient structure, material or acts for achieving the specified function.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 4, 7, 10, 15-18, 21, 23, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Pub. No.: US 20190199497 A1), hereinafter Park, in view of Yang et al. (Pub. No.: US 20200358487 A1), hereinafter Yang.

With respect to claim 1, Park teaches A method of wireless communication performed by a user equipment (UE), comprising: 
receiving downlink control information (DCI) that includes a reference signal activation command ([0008-0016], receiving, from the base station, activation indication information indicating an SRS transmission activation of a specific SRS resource set among the at least one SRS resource set, and performing SRS transmission, corresponding to the specific SRS resource set, to the base station…the activation indication may be received through downlink control information (DCI) signaling); and 
applying the reference signal activation command included in the DCI (fig. 15, [0550-0553], the UE may receive activation indication information/command indicating the SRS transmission activation…the UE may perform SRS transmission corresponding to the specific SRS resource set with respect to the base station).

Although Park teaches applying the downlink and/or uplink beam activation command or the reference signal activation command included in the DCI as set forth above.  Park does not explicitly teach according to an action time that is based at least in part on a quantity of symbols after an event related to reception of the DCI.  

However, Yang teaches according to an action time that is based at least in part on a quantity of symbols after an event related to reception of the DCI ([0282], a minimum UE processing time between reception of (the last symbol of) DCI/PDCCH triggering CSI report transmission and/or a DL RS in which CSI is measured and transmission of a CSI reporting PUCCH/PUSCH (the starting symbol of the channel or a starting symbol in which a CSI signal is mapped/transmitted in the channel) may be defined as N3…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yang, according to an action time that is based at least in part on a quantity of symbols after an event related to reception of the DCI, into the teachings of Park, in order to provide a method of efficiently transmitting/receiving control information in a wireless communication and an apparatus (Yang, [0003]).

With respect to claim 4, the combination of Park and Yang teaches the method of claim 1.  Park teaches wherein includes the reference signal activation command ([0008-0016], receiving, from the base station, activation indication information indicating an SRS transmission activation of a specific SRS resource set among the at least one SRS resource set, and performing SRS transmission, corresponding to the specific SRS resource set, to the base station…the activation indication may be received through downlink control information (DCI) signaling)).

Park does not explicitly teach the action time is measured as the quantity of symbols from an end of the DCI.  

However, Yang teaches the action time is measured as the quantity of symbols from an end of the DCI ([0282], a minimum UE processing time between reception of (the last symbol of) DCI/PDCCH triggering CSI report transmission and/or a DL RS in which CSI is measured and transmission of a CSI reporting PUCCH/PUSCH (the starting symbol of the channel or a starting symbol in which a CSI signal is mapped/transmitted in the channel) may be defined as N3).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yang, the action time is measured as the quantity of symbols from an end of the DCI, into the teachings of Park, in order to provide a method of efficiently transmitting/receiving control information in a wireless communication and an apparatus (Yang, [0003]).

With respect to claim 7, the combination of Park and Yang teaches the method of claim 1.  Park does not explicitly teach transmitting hybrid automatic repeat request (HARQ) feedback for the DCI, wherein the action time is measured as the quantity of symbols from an end of the HARQ feedback.

However, Yang teaches transmitting hybrid automatic repeat request (HARQ) feedback for the DCI ([0056]), wherein the action time is measured as the quantity of symbols from an end of the HARQ feedback ([0282]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yang, transmitting hybrid automatic repeat request (HARQ) feedback for the DCI, wherein the action time is measured as the quantity of symbols from an end of the HARQ feedback, into the teachings of Park, in order to provide a method of efficiently transmitting/receiving control information in a wireless communication and an apparatus (Yang, [0003]).

With respect to claim 10, the combination of Park and Yang teaches the method of claim 1.  Park does not explicitly teach wherein the HARQ feedback is transmitted via a physical uplink control channel or a physical uplink shared channel.

However, Yang teaches wherein the HARQ feedback is transmitted via a physical uplink shared channel ([0056]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yang, into the teachings of Park, in order to provide a method of efficiently transmitting/receiving control information in a wireless communication and an apparatus (Yang, [0003]).

With respect to claim 15, the combination of Park and Yang teaches the method of claim 1.  Park does not explicitly teach wherein the quantity of symbols has a fixed value.

However, Yang teaches wherein the quantity of symbols has a fixed value ([0282]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yang, into the teachings of Park, in order to provide a method of efficiently transmitting/receiving control information in a wireless communication and an apparatus (Yang, [0003]).

With respect to claim 16, the combination of Park and Yang teaches the method of claim 1.  Park teaches receiving a communication on a downlink beam ([0240], transmit a PDSCH only in one analog beam direction at a time by analog beamforming. In this case, data transmission from the BS is possible only to a small number of UEs in the corresponding direction), wherein the downlink beam is configured to receive the communication based at least in part on one or more of reference signal activation command ([0008-0016]).

With respect to claim 17, the combination of Park and Yang teaches the method of claim 1.  Park teaches transmitting a communication on an uplink beam ([0240]), wherein the uplink beam is configured to transmit the communication based at least in part on one or more of the reference signal activation command ([0008-0016]).

With respect to claim 18, Park teaches A user equipment (UE) for wireless communication, comprising: 
a memory ([0560], memory); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to ([0560], processor): 
receive downlink control information (DCI) that includes a reference signal activation command ([0008-0016], receiving, from the base station, activation indication information indicating an SRS transmission activation of a specific SRS resource set among the at least one SRS resource set, and performing SRS transmission, corresponding to the specific SRS resource set, to the base station…the activation indication may be received through downlink control information (DCI) signaling); and 
apply the reference signal activation command included in the DCI (fig. 15, [0550-0553], the UE may receive activation indication information/command indicating the SRS transmission activation…the UE may perform SRS transmission corresponding to the specific SRS resource set with respect to the base station).

Although Park teaches applying the downlink and/or uplink beam activation command or the reference signal activation command included in the DCI as set forth above.  Park does not explicitly teach according to an action time that is based at least in part on a quantity of symbols after an event related to reception of the DCI.  

However, Yang teaches according to an action time that is based at least in part on a quantity of symbols after an event related to reception of the DCI ([0282], a minimum UE processing time between reception of (the last symbol of) DCI/PDCCH triggering CSI report transmission and/or a DL RS in which CSI is measured and transmission of a CSI reporting PUCCH/PUSCH (the starting symbol of the channel or a starting symbol in which a CSI signal is mapped/transmitted in the channel) may be defined as N3…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yang, according to an action time that is based at least in part on a quantity of symbols after an event related to reception of the DCI, into the teachings of Park, in order to provide a method of efficiently transmitting/receiving control information in a wireless communication and an apparatus (Yang, [0003]).

With respect to claim 21, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 23, this claim recites the method of claim 7, and it is rejected for at least the same reasons.

With respect to claim 26, this claim recites the method of claim 15, and it is rejected for at least the same reasons.

With respect to claim 27, this claim recites the method of claim 16, and it is rejected for at least the same reasons.

With respect to claim 28, this claim recites the method of claim 17, and it is rejected for at least the same reasons.

With respect to claim 29, Park teaches A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: 
one or more instructions that, when executed by one or more processors of a user equipment, cause the one or more processors to ([0560], processor): 
receive downlink control information (DCI) that includes a reference signal activation command ([0008-0016], receiving, from the base station, activation indication information indicating an SRS transmission activation of a specific SRS resource set among the at least one SRS resource set, and performing SRS transmission, corresponding to the specific SRS resource set, to the base station…the activation indication may be received through downlink control information (DCI) signaling); and 
apply the reference signal activation command included in the DCI (fig. 15, [0550-0553], the UE may receive activation indication information/command indicating the SRS transmission activation…the UE may perform SRS transmission corresponding to the specific SRS resource set with respect to the base station).

Although Park teaches applying the downlink and/or uplink beam activation command or the reference signal activation command included in the DCI as set forth above.  Park does not explicitly teach according to an action time that is based at least in part on a quantity of symbols after an event related to reception of the DCI.  

However, Yang teaches according to an action time that is based at least in part on a quantity of symbols after an event related to reception of the DCI ([0282], a minimum UE processing time between reception of (the last symbol of) DCI/PDCCH triggering CSI report transmission and/or a DL RS in which CSI is measured and transmission of a CSI reporting PUCCH/PUSCH (the starting symbol of the channel or a starting symbol in which a CSI signal is mapped/transmitted in the channel) may be defined as N3…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yang, according to an action time that is based at least in part on a quantity of symbols after an event related to reception of the DCI, into the teachings of Park, in order to provide a method of efficiently transmitting/receiving control information in a wireless communication and an apparatus (Yang, [0003]).

With respect to claim 30, Park teaches An apparatus for wireless communication, comprising: 
means for receiving downlink control information (DCI) that includes a reference signal activation command ([0008-0016], receiving, from the base station, activation indication information indicating an SRS transmission activation of a specific SRS resource set among the at least one SRS resource set, and performing SRS transmission, corresponding to the specific SRS resource set, to the base station…the activation indication may be received through downlink control information (DCI) signaling); and 
means for applying the reference signal activation command included in the DCI (fig. 15, [0550-0553], the UE may receive activation indication information/command indicating the SRS transmission activation…the UE may perform SRS transmission corresponding to the specific SRS resource set with respect to the base station).
 
Although Park teaches applying the downlink and/or uplink beam activation command or the reference signal activation command included in the DCI as set forth above.  Park does not explicitly teach according to an action time that is based at least in part on a quantity of symbols after an event related to reception of the DCI.  

However, Yang teaches according to an action time that is based at least in part on a quantity of symbols after an event related to reception of the DCI ([0282], a minimum UE processing time between reception of (the last symbol of) DCI/PDCCH triggering CSI report transmission and/or a DL RS in which CSI is measured and transmission of a CSI reporting PUCCH/PUSCH (the starting symbol of the channel or a starting symbol in which a CSI signal is mapped/transmitted in the channel) may be defined as N3…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yang, according to an action time that is based at least in part on a quantity of symbols after an event related to reception of the DCI, into the teachings of Park, in order to provide a method of efficiently transmitting/receiving control information in a wireless communication and an apparatus (Yang, [0003]).

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Yang, and further in view of Tsai et al. (Pub. No.: US 20200196383 A1), hereinafter Tsai.

With respect to claim 2, the combination of Park and Yang teaches the method of claim 1.  The combination of Park and Yang does not explicitly teach wherein the downlink and/or uplink beam activation command includes information to activate at least one of: a downlink transmission configuration indication (TCI) state for one or more 

However, Tsai teaches wherein the downlink and/or uplink beam activation command includes information to activate at least one of: a downlink transmission configuration indication (TCI) state for one or more of a physical downlink shared channel (PDSCH) ([0133], he UE has received a MAC CE activation command for one of the TCI states, the UE applies the activation command 3 msec after a slot where the UE transmits HARQ-ACK information for the PDSCH providing the activation command).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Tsai, into the teachings of Park and Yang, in order to improve reliability and robustness with both ideal and non-ideal backhaul (Yang, [0141]).

With respect to claim 19, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 3, 5-6, 8-9, 11-14, 20, 22, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20190174466 A1; “ZHANG”, ([0142])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/KIET TANG/
Primary Examiner, Art Unit 2469